     Case 2:20-cv-01740-JAK-PJW Document 170 Filed 06/16/20 Page 1 of 12 Page ID
                                     #:38166


1    DIMITRIOS P. BILLER (142730)
2    LDT Consulting, Inc.
     15113 Sunset Blvd.
3
     Pacific Palisades, California 90272
4    Telephone: (310) 459-9870
     E-mail: biller_ldtconsulting@verizon.net
5

6

7
     Attorney for Plaintiffs PDTW, LLC
     And Paula Thomas
8
                            UNITED STATES DISTRICT COURT
9

10     FOR THE CENTRAL DISTRICT OF CALIFORNIA (WESTERN DIVISION)
11

12

13   PDTW, LLC, AND PAULA THOMAS, Case No.: Case No.: 2:20-cv-01740-
                                  JAK
14             PLAINTIFFS,
15   VS.                                           DECLARATION OF DIMITRIOS P.
                                                   BILLER REGARDING SERVICE OF
16
     [1] RICHARD PEDDIE, AN                        PROCESS OF SUMMONS AND
17   INDIVIDUAL; [2] LAW                           COMPLAINTS
     STUDIOS/RICHARD BYRON
18
     PEDDIE, A BUSNESS ORGANIZED
19   UNDER THE LAWS OF THE STATE BEFORE THE HONORABLE JOHN
20   OF COLORADO; [3] STEPHEN CHOI, A. KRONSTRADT
     AKA HILLSHORE INVESTMENT,
21   S.A. [DUMMY CORPORATION]; [4]
22   ENILUZ GONZALEZ, AN
     INDIVIDUAL; [5] DESNA
23
     INVESTMENT, LLC; [6] JAMES
24   ARTIANO; [7] DAVID SCHNIDER, [8]
     LAW OFFICE OF DAVID SCHNIDER,
25
     [9] LAW FIRM IN CALIFORNIA,
26   NOLAN HIEMANN, LAW FIRM IN
27
     AMENDED NOTICE OF TAKING DEPOSITIONS OF DEFENDANTS UNDER RULE 30 OF THE FEDERAL RULES OF
28   CIVIL PROCEDURE
     -1
     Case 2:20-cv-01740-JAK-PJW Document 170 Filed 06/16/20 Page 2 of 12 Page ID
                                     #:38167


1    CALIFORNIA; [10] JENE PARK, AN
2    INDIVIDUAL; [11] THE PALLIATIVE,
     A LIMITED LIABILITY COMPANY;
3
     [12] STEVE PRESTEMON; [13] KF
4    PROFESSIONAL; [14] NORMAN KO;
     [15] JOESPH FOSTER; [16] KYU
5
     HONG KIM, CPA, INC. [17] KYU
6    HONG KIM; [18] ALLISON KIM; AN
7
     INDIVIDUAL, [19] PETER BALLAS;
     [20] PETER W. BALLAS &
8    ASSOCIATES, INC.; [21] KRING &
9    CHUNG, INC.; [22] KENNETH
     CHUNG; [23] ALLYSON THOMPSON;
10
     [24] LAURA HESS; [25] LAURA
11   BOOTH; [26] MISTY ISAACSON; [27]
     PAGTER & PERRY ISAACSON; [28]
12
     ROGER KOU; [29] ZTHER
13   INTERACTIVE; [30] IAN CHIN;
14
     STANLEY DUCK, LLC; [31] DOUG
     LEE; [32] DSRB, LLC; [32] ALEX
15   KIM; [33] RICHARD KIM; [34] ERIC
16   CHOI; [35] 317 MBP, LLC [DUMMY
     COMPANY TO PROTECT CHOI’S
17
     ASSETS]; [36] BENJIMEN KIM; [37];
18   LAUNCHPAD COMMUNICATIONS
     [38] CONSUMER RESOURCE
19
     NETWORK, [39] KHONDKER SHOEB
20   AHMED, [40] ANDREW
21
     ALPHEBERG; [41] GREENBERG
     GLUSTER; [42] CHOI ASSOCITE-IN-
22   FACT-ENTERPRISE; [43] JAY YU;
23   [44] DANNY KIM [45] UNITED PLUS
     INSURANCE; [46] THOMAS WYLDE,
24
     LLC; [47] LAW OFFICE OF RICHARD
25   KIM; DOES 1 - 100
26

27
     AMENDED NOTICE OF TAKING DEPOSITIONS OF DEFENDANTS UNDER RULE 30 OF THE FEDERAL RULES OF
28   CIVIL PROCEDURE
     -2
     Case 2:20-cv-01740-JAK-PJW Document 170 Filed 06/16/20 Page 3 of 12 Page ID
                                     #:38168


1                  DEFENDANTS.
2

3

4          Plaintiffs submits the Declaration of Dimitrios P. Biller regarding the service
5    of summons and complaints on Defendants.
6
                                                     Respectfully submitted,
7

8

9
                                                     By: /S/ Dimitrios P. Biller
10                                                   Counsel for Plaintiffs
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27
     AMENDED NOTICE OF TAKING DEPOSITIONS OF DEFENDANTS UNDER RULE 30 OF THE FEDERAL RULES OF
28   CIVIL PROCEDURE
     -3
     Case 2:20-cv-01740-JAK-PJW Document 170 Filed 06/16/20 Page 4 of 12 Page ID
                                     #:38169


1                      DECLARATION OF DIMITRIOS P. BILLER
2
           1.     I am the attorney for Paula Thomas, PDTW, LLC, and Thomas Wylde,
3

4    LLC. I have spent three very long years litigating cases involving Thomas Wylde,
5
     LLC. All the facts, situations, circumstances, and documents described in this
6

7
     Declaration are based on my personal knowledge. If called to testify I could and

8    would be able to provide competent testimony regarding these isssues.
9
           2.     The evidence is now conclusive that Paula Thomas is the majority
10

11   owner of Thomas Wylde, LLC. Neither Roger Kou nor Doug Lee are playing an
12
     active role in the operations of that company. Doug Lee transferred his units of
13

14
     ownership to his family trust and Roger Kou transferred his units to STANLEY

15   DUCKS, LLC.
16
           3.     LDT Consulting, LLC has attempted to serve the summons and
17

18   complaint on the following Defendants. All have been served except for the
19
     Defendants highlighted:
20

21
           [1] RICHARD PEDDIE, AN INDIVIDUAL;

22         [2] LAW STUDIOS/RICHARD BYRON PEDDIE, A BUSNESS
           ORGANIZED UNDER THE LAWS OF THE STATE OF COLORADO;
23

24
           [3] STEPHEN CHOI, AKA HILLSHORE INVESTMENT, S.A.
           [DUMMY CORPORATION];
25
           [4] ENILUZ GONZALEZ, AN INDIVIDUAL;
26

27
     AMENDED NOTICE OF TAKING DEPOSITIONS OF DEFENDANTS UNDER RULE 30 OF THE FEDERAL RULES OF
28   CIVIL PROCEDURE
     -4
     Case 2:20-cv-01740-JAK-PJW Document 170 Filed 06/16/20 Page 5 of 12 Page ID
                                     #:38170


1          [5] DESNA INVESTMENT, LLC;
2
           [6] JAMES ARTIANO;
3
           [7] DAVID SCHNIDER,
4
           [8] LAW OFFICE OF DAVID SCHNIDER,
5

6
           [9] NOLAN HIEMANN, LAW FIRM IN CALIFORNIA;

7          [10] JENE PARK, AN INDIVIDUAL;
8          [11] THE PALLIATIVE, A LIMITED LIABILITY COMPANY;
9          [12] STEVE PRESTEMON;
10
           [13] KF PROFESSIONAL;
11
           [14] NORMAN KO;
12
           [15] JOESPH FOSTER;
13
           [16] KYU HONG KIM, CPA, INC.
14

15
           [17] KYU HONG KIM;
16         [18] ALLISON KIM; AN INDIVIDUAL,
17         [19] PETER BALLAS;
18         [20] PETER W. BALLAS & ASSOCIATES, INC.;
19
           [21] KRING & CHUNG, INC.;
20
           [22] KENNETH CHUNG;
21
           [23] ALLYSON THOMPSON;
22

23
           [24] LAURA HESS;

24         [25] LAURA BOOTH; (BELIEVE IS REPRESENTED BY GLEN
           OLSON)
25
           [26] MISTY ISAACSON;
26

27
     AMENDED NOTICE OF TAKING DEPOSITIONS OF DEFENDANTS UNDER RULE 30 OF THE FEDERAL RULES OF
28   CIVIL PROCEDURE
     -5
     Case 2:20-cv-01740-JAK-PJW Document 170 Filed 06/16/20 Page 6 of 12 Page ID
                                     #:38171


1          [27] PAGTER & PERRY ISAACSON;
2
           [28] ROGER KOU;
3
           [29] ZTHER INTERACTIVE;
4
           [30] IAN CHIN;
5

6
           STANLEY DUCK, LLC;

7          [31] DOUG LEE;
8          [32] DSRB, LLC;
9          [32] ALEX KIM;
10
           [33] RICHARD KIM;
11
           [34] ERIC CHOI;
12
           [35] 317 MBP, LLC [DUMMY COMPANY TO PROTECT CHOI’S
13         ASSETS];
14
           [36] BENJIMEN KIM;
15
           [37] LAUNCHPAD COMMUNICATIONS
16
           [38] CONSUMER RESOURCE NETWORK,
17

18
           [39] KHONDKER SHOEB AHMED,

19         [40] ANDREW ALPHEBERG;
20         [41] GREENBERG GLUSTER;
21         [42] CHOI ASSOCITE-IN-FACT-ENTERPRISE;
22
           [43] JAY YU;
23
           [44] DANNY KIM
24
           [45] UNITED PLUS INSURANCE;
25
           [46] THOMAS WYLDE, LLC;
26

27
     AMENDED NOTICE OF TAKING DEPOSITIONS OF DEFENDANTS UNDER RULE 30 OF THE FEDERAL RULES OF
28   CIVIL PROCEDURE
     -6
     Case 2:20-cv-01740-JAK-PJW Document 170 Filed 06/16/20 Page 7 of 12 Page ID
                                     #:38172


1          [47] LAW OFFICE OF RICHARD KIM;
2
           DOES 1 - 100
3
           5.     Plaintiffs have made 11 attempts to serve Doug Lee. Plaintiffs believe
4

5    he was at home on many of those attempted but he did not answer the door when
6
     service was attempted. Plaintiffs will have to file a Notice of Motion for an Order
7
     to Perfect Service of Process by Publication in Orange County.
8

9          6. Stephen Choi, Eniluz Gonzalez and Shoeb Ahmend reside in Costa Rica.
10
     Service was difficult (impossible) because the government in Costa Rica is not
11

12   allowing packages in the county from the United States. Plaintiffs will have to file
13
     a Notice of Motion for an Order to Perfect Service of Process by Publication in
14
     Calle, San Juan, Costa Rica. Jim Artiano represents Stephen Choi in other
15

16   litigation in the Los Angeles Superior Court, but he refused to accept service of
17
     process on behalf of Stephen Choi and Eniluz Gonzalez on the grounds he did not
18

19   have authority.
20
           7.     It has been difficult to serve the “right” Richard Kim. There are many
21
     people named Richard Kim in California. Our efforts continue.
22

23         8.     Plaintiffs believe that Consumer Network Research and LauchPad
24
     Communications, Inc. are under the ownership of Doug Lee. Plaintiffs will have
25

26

27
     AMENDED NOTICE OF TAKING DEPOSITIONS OF DEFENDANTS UNDER RULE 30 OF THE FEDERAL RULES OF
28   CIVIL PROCEDURE
     -7
     Case 2:20-cv-01740-JAK-PJW Document 170 Filed 06/16/20 Page 8 of 12 Page ID
                                     #:38173


1    to file a Notice of Motion for an Order to Perfect Service of Process by Publication
2
     in Orange County.
3

4          9.      I believe Doug Lee is hiding from Stephen Choi and is in fear of his
5
     life/safety because he produced (as he was legally obligated to) most of the
6

7
     evidence to supports a large portion of Plaintiffs case. This is the same evidence

8    that Richard Peddie and David Schnider concealed for years. It is absolutely
9
     unconscionable that the one witness who produced documents he was legally
10

11   obligated and concealed 37 documents, is under some form of intimidation to
12
     avoid service, but the two Defendants who concealed evidence for years appear to
13

14
     walk freely without a care in the world.

15         10.    I, Dimitrios P. Biller, declare and say under penalty of perjury under
16
     the laws of the State of California that the foregoing is true and correct. I signed
17

18   this Declaration in Pacific Palisades, California on June 16, 2020.
19
                                                     /S/ Dimitrios P. Biller
20

21

22

23

24

25

26

27
     AMENDED NOTICE OF TAKING DEPOSITIONS OF DEFENDANTS UNDER RULE 30 OF THE FEDERAL RULES OF
28   CIVIL PROCEDURE
     -8
     Case 2:20-cv-01740-JAK-PJW Document 170 Filed 06/16/20 Page 9 of 12 Page ID
                                     #:38174


1

2

3

4                                  PROOF OF SERVICE
                                  STATE OF CALIFORNIA
5
                                 COUNTY OF LOS ANGELES
6

7
            I declare under penalty of perjury that I live in the County of Los Angeles,
     state of California, I am over the age of 18 years; my business is located at 15113
8    West Sunset Blvd., Suite “9”, Pacific Palisades, CA 90272. On June 16, 2020, I
9    caused to be served, via e-mail, the following pleadings:
10
     PLAINTIFFS’ NOTICE OF TAKING DEPOSITION
11

12

13   on the interested parties in this action by e-mail:
14

15        Glen R. Olson                            Kring & Chung
16        Jessica R. Macgregor                     Kenneth Chung
          Johnathan Rizzardi                       Allyson Thompson
17
          Long & Levit LLP                         Laura Hess
18        465 California Street, 5rth Floor        Laura Booth
          San Francisco CA 94104
19

20

21
          Robert Silver                            Defendants David Schnider,
22        Kaufman Dolowich Voluck LLP              Law Office of David Schnider, and
23        11755 Wilshire Blvd., Suite 2400         Nolan Heimann, LLP
          Los Angeles, CA 90025
24
          (310) 775-6511
25        rsilver@kdvlaw.com
26

27
     AMENDED NOTICE OF TAKING DEPOSITIONS OF DEFENDANTS UNDER RULE 30 OF THE FEDERAL RULES OF
28   CIVIL PROCEDURE
     -9
     Case 2:20-cv-01740-JAK-PJW Document 170 Filed 06/16/20 Page 10 of 12 Page ID
                                      #:38175


1       J. Andrew Wright                           Defendants KF Professionals, Inc.,
2       Chapman Glucksman Dean                     Norman Ko
        Roeb Barger, APC                           Joseph Foster
3
        11900 W. Olympic Blvd., Suite 800
4       Los Angeles, CA 90064
        (310) 207-7722
5
        awright@egdrblaw.com
6

7
        Michael B. Wilk                            Defendants Kyu Hong Kim, CPA,
8       Lewis Brisbois                             Inc.,
9       633 West 5th Street                        Allison Lee (aka Kwan/Kim)
        Suite 4000                                 Kyu Hong Kim
10
        Los Angeles, CA 90071
11

12
        Richard Peddie                             Richard Peddie
13      Law Studios/Richard Byron Peddie
14      5051 Euclid Ave.
        Boulder, Colorado 80303
15

16
        Richard Peddie                             Stephon Choi
17
        Law Studios/Richard Byron Peddie           Eniluz Gonzalez
18      5051 Euclid Ave.                           Doug Lee
19
        Boulder, Colorado 80303                    Roger Kou
                                                   Jene Park
20                                                 John Hanna
21

22
                                                   Peter Ballas
23      Lawrence S. Andrews                        Ballas & Associates
        Artiano & Associates                       DESNA Investment, LLC
24
        3828 Carson Street, Suite 102              James Artiano
25      Torrance, CA 90503                         Eric Choi
26

27
     AMENDED NOTICE OF TAKING DEPOSITIONS OF DEFENDANTS UNDER RULE 30 OF THE FEDERAL RULES OF
28   CIVIL PROCEDURE
     - 10
     Case 2:20-cv-01740-JAK-PJW Document 170 Filed 06/16/20 Page 11 of 12 Page ID
                                      #:38176


1       Frances O’Merea                            United Plus Insurance
2       12100 Wilshire Blvd., Suite 1200,          Danny Kim
        Los Angeles, CA 90025                      Jay Yu
3

4

5
        Nemecek-Cole                               Misty Isaacson
6       Vikram Sohal                               Pagter & Perry Isaacson
7
        Attorney at Law
        16255 Ventura Blvd., Ste. 300,
8       Encino, CA
9       91436
10

11      Hill, Farrer & Burrill, LLP                Greenberg Glusker
        Keven H. Brogan                            Andrew Alpheberg
12
        Dean E. Dennis
13      Elissa L. Gysi
14
        One California Plaza
        300 South Avenue, 37th Floor
15      Los Angeles, California 90071-3147
16

17

18

19
     _____BY MAIL – I placed such envelope for deposit in the U.S. Mail for service
20   by the United States Postal service, with postage thereon fully prepaid. I am
21
     “readily familiar” with the practice of collection and processing correspondence
     for mailing. Under that practice, it would be deposited with the United States
22   Postal Service on that same day with postage thereon fully prepaid at Pacific
23   Palisades, California. I am aware that on motion of the party served, service is
     presumed invalid if postal cancellation date or postage meter date is more than one
24
     day after date of deposit for mailing in affidavit.
25
     _____: BY FEDERAL EXPRESS – I am familiar with the practice at my place of
26
     business for collection and processing of correspondence for overnight delivery
27
     AMENDED NOTICE OF TAKING DEPOSITIONS OF DEFENDANTS UNDER RULE 30 OF THE FEDERAL RULES OF
28   CIVIL PROCEDURE
     - 11
     Case 2:20-cv-01740-JAK-PJW Document 170 Filed 06/16/20 Page 12 of 12 Page ID
                                      #:38177


1    maintained by Federal Express. Such correspondence will be deposited with a
2    facility regularly maintained by Federal Express for receipt on the same day in the
     ordinary course of business. The envelope was sealed and placed for collection
3
     and delivery by Federal Express with delivery fees paid or provided for in
4    accordance with ordinary business practices.
5
     ____BY PERSONAL SERVICE – I caused such envelope to be delivered by hand
6    to the offices of the addressee.
7
     XXX: E-Mail via EM-ECF and e-mail
8

9    XXX (State) I declare under penalty of perjury under the laws of the State of
     California that the foregoing is true and correct.
10

11   Executed on June 16, 2020, at Pacific Palisades, California.
12

13

14
     /S/ Dimitrios P. Biller
     Dimitrios P. Biller
15

16

17

18

19

20

21

22

23

24

25

26

27
     AMENDED NOTICE OF TAKING DEPOSITIONS OF DEFENDANTS UNDER RULE 30 OF THE FEDERAL RULES OF
28   CIVIL PROCEDURE
     - 12
